Exhibit 10.19 Loan Agreement Lender (Party A); Yang Liu Borrower (Party B): Xi'an HanXin Science and Technology Co. Ltd The agreement (“Agreement”) is made through friendly consultation from both parties. In exchange for consideration, both parties hereby agree: 1. Party A shall lend to Party B a principal amount of RMB 1,470,000. 2. The term of the loan shall be one (1) year, starting from September 24, 2009 and due on September 24, 2010. 3. Party B shall repay full amount upon the due date of the loan. By failing to do so, Party B shall be fully responsible for all legal obligations and liabilities incurred. 4. Party A shall deliver the full amount of the loan to Party B upon the execution of the Agreement. 5. Interest rate shall be 7.4 %. 6. This Agreement is executed in two copies effective on the date of signature and seal. Each Party holds one copy with the same legal effects. Party A: /s/ Yang Liu Party B: Xi'an HanXin Science and Technology Co. Ltd September 24, 2009 Sealed: September 24, 2009
